Title: [Diary entry: 18 October 1786]
From: Washington, George
To: 

Wednesday 18th. Mercury at 48 in the Morning—56 at Noon and 55 at Night. Clear and cool, wind pretty fresh from the No. West. Rid by Muddy hole and Dogue run Plantations to Mr. Tripletts. 3 plows and most of the hands from the first had gone to the latter to assist in sowing Wheat in Corn ground. Having met Mrs. French at Mr. Tripletts, I concluded the bargain with her for her Plantation & Negroes in my Neck and had a Lease executed for the same and sent word to a Mr. Robertson the present tenant to come to me to see if I cd. not engage him to quit it, and coming accordingly some propositions were made to him of which he was to consider till saturday night or Monday Morning & then give an answer.  Monsr. Ouster, French Consul at Williamsburgh & Mr. Lacaze two French Gentlemen dined here & returned to Alexa. in the evening.